MEMORANDUM OPINION


No. 04-09-00038-CV

Daniel CERVANTES,
Appellant

v.

Amy CERVANTES,
Appellee

From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CI-13303
Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	March 4, 2009

DISMISSED
	Appellant has filed a motion indicating that the parties have fully resolved and settled all
issues in dispute.  Because the parties have reached a final settlement of all issues raised in this
appeal, appellant asks that we dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).  Appellant's
motion to dismiss is granted, and this appeal is dismissed.  Costs of appeal are taxed against the
appellant.  See id. at (d).  
 
							PER CURIAM